In an action for specific performance of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Whelan, J.), dated August 7, 2008, which, upon a decision of the same court dated April 28, 2008, granted that branch of the defendant’s motion which was to cancel the notice of pendency on the subject real property and directed cancellation of the notice of pendency.
Ordered that the order is affirmed, with costs.
On August 1, 2007 the parties entered into a stipulation of settlement on the record. The settlement provided, inter alia, that a closing on the sale of the subject property was to occur on or before December 3, 2007. Thereafter, the parties agreed to adjourn the closing date to January 9, 2008, with time being of the essence. However, the plaintiff failed to close on January 9, 2008. Thus, the defendant was entitled to cancellation of the notice of pendency (see Cummings v DeLeon, 142 AD2d 709 [1988]). Spolzino, J.P., Covello, Angiolillo and Dickerson, JJ., concur.